Citation Nr: 0806059	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-27 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to payment of additional dependency benefits for 
a child over the age of 18 based upon school attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied his claim to add his son, over 
the age of 23, as a dependent based upon his school 
attendance at a community college.


FINDINGS OF FACT

1.  The veteran was granted total disability in June 1996, 
effective March 1994, for post traumatic stress disorder; 
however, it was not found that the disability was permanent 
in nature at that time.  

2.  In April 2000, a rating decision found that the veteran 
had a permanent and total service-connected disability, and 
was granted basic eligibility for DEA benefits under Chapter 
35, Title 38, United States Code.  

3.  The veteran's son turned 23 years old in January 1995.

4.  When the veteran filed for benefits in April 2004; the 
son was 32 years old.


CONCLUSIONS OF LAW

The criteria for payment of additional dependency benefits 
for a child over the age of 18 based upon school attendance 
have not been met. 38 U.S.C.A. § 101 (West 2002); 38 C.F.R. 
§§ 3.57, 3.667 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that the term "child" means, among other 
things, an unmarried person who is under the age of 18 years 
or who, after attaining the age of 18 years and until 
completion of education or training (but not after attaining 
the age of 23 years), is pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57(a) (2007).

Additional pension or compensation may be paid from a child's 
18th birthday based upon school attendance, if the child was 
at that time pursuing a course of instruction at an approved 
educational institution, and a claim for such benefits is 
filed within one year from the child's 18th birthday.  38 
C.F.R. § 3.667(a)(1).  Pension or compensation based upon a 
course of instruction at an approved educational institution 
which was begun after a child's 18th birthday may be paid 
from the commencement of the course, if a claim is filed 
within one year from that date.  38 C.F.R. § 3.667(a)(2).

In this case, the veteran submitted documentary evidence 
demonstrating that his son was born in January 1972.  His son 
attained the age of 18 in January 1990, and attained the age 
of 23 in January 1995; therefore at the time the veteran 
filed for compensation based upon his son's schooling in 
April 2004, his son could not be considered a "child" for 
purposes of VA compensation as he was 32 years old.  

In a statement dated September 2004, the veteran indicates 
that his son took college classes in the 1990s; therefore, 
compensation should be considered based on school attendance 
during that period.  

However, even if his son took college courses in the 1990s, 
it was only after an April 2000 rating action that the RO 
granted basic eligibility for DEA benefits under Chapter 35, 
Title 38, United States Code, effective March 2000.  A rating 
action dated June 1996 denied educational assistance under 
Chapter 35.  

While a rating action in February 2004 granted basic 
eligibility under Chapter 35 from March 1994, because the 
veteran did not file a claim for compensation within one year 
of his son's commencement of classes in the 1990's, the 
veteran is not entitled to additional compensation based on 
his son's schooling.  The Board, as the veteran requests, can 
not "waive" the age requirements.

The Court has held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As the veteran has not met the legal requirements 
for filing his claim for additional dependent compensation 
based on a child's school attendance, his appeal must be 
denied.

The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

ORDER

Entitlement to payment of additional dependency benefits for 
a child over the age of 18 based upon school attendance is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


